Exhibit 10.1

DRS Services Agreement

This DRS Services Agreement (this “Agreement”) is entered into as of the 1st day
of January, 2003, by and between Dominion Resources, Inc., a Virginia
corporation (the “Company”), and DOMINION RESOURCES SERVICES, INC., a Virginia
corporation, (“DRS”). DRS is sometimes referred to herein as “Service Company”.

WHEREAS, each of the Company and DRS is a direct or indirect wholly-owned
subsidiary of Dominion Resources, Inc. (“Dominion”), a registered holding
company subject to regulation as such by the Securities and Exchange Commission
(“SEC”) under the Public Utility Holding Company Act of 1935 (“1935 Act”);

WHEREAS, DRS has been formed for the purpose of providing administrative,
management and other services to Dominion and its subsidiaries (“Dominion
Companies”) as a subsidiary service company under Rule 88 of the rules and
regulations of the SEC for implementation of the 1935 Act, 17 C.F.R.
Section 250.88;

WHEREAS, the Company believes that it is in the interest of the Company to
provide for an arrangement whereby the Company may, from time to time and at the
option of the Company, agree to purchase such administrative, management and
other services from DRS;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

I. SERVICES OFFERED. Exhibit I hereto lists and describes all of the services
that are available from DRS. DRS hereby offers to supply those services to the
Company. Such services are and will be provided to the Company only at the
request of the Company.

II. SERVICES SELECTED.

A. Initial Selection of Services. Exhibit II lists the services the Company
hereby agrees to receive from DRS.

B. Annual Selection of Services. DRS shall send an annual service proposal form
to the Company on or about December 1 listing services proposed for the coming
calendar year. By December 31, the Company shall notify DRS of the services the
Company has elected to receive from DRS during the following calendar year.

III. PERSONNEL. The DRS will provide services by utilizing the services of such
executives, accountants, financial advisers, technical advisers, attorneys,
engineers, geologists and other persons as have the necessary qualifications.



--------------------------------------------------------------------------------

If necessary, DRS, after consultation with the Company, may also arrange for the
services of nonaffiliated experts, consultants and attorneys in connection with
the performance of any of the services supplied under this Agreement.

IV. COMPENSATION AND ALLOCATION. As and to the extent required by law, DRS will
provide such services at cost. Exhibit III hereof contains rules for determining
and allocating costs for DRS.

V. TERMINATION AND MODIFICATION.

A. Modification of Services. The Company may modify its selection of services at
any time during the calendar year by giving DRS written notice of the additional
services it wishes to receive, and/or the services it no longer wishes to
receive, from DRS. The requested modification in services shall take effect on
the first day of the first calendar month beginning at least thirty (30) days
after the Company sent written notice to DRS.

B. Modification of Other Terms and Conditions. No other amendment, change or
modification of this Agreement shall be valid, unless made in writing and signed
by all parties hereto.

C. Termination of this Agreement. The Company may terminate this Agreement by
providing sixty (60) days advance written notice of such termination to DRS. DRS
may terminate this Agreement by providing sixty (60) days advance written notice
of such termination to the Company.

This Agreement is subject to termination or modification at any time to the
extent its performance may conflict with the provisions of the 1935 Act, or with
any rule, regulation or order of the SEC adopted before or after the making of
this Agreement. This Agreement shall be subject to the approval of any state
commission or other state regulatory body whose approval is, by the laws of said
state, a legal prerequisite to the execution and delivery or the performance of
this Agreement.

VI. NOTICE. Where written notice is required by this Agreement, said notice
shall be deemed given when mailed by United States registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

2



--------------------------------------------------------------------------------

  a. To the Company:

Dominion Resources, Inc.

120 Tredegar Street

Richmond, VA 23219

 

  b. To DRS:

Dominion Resources Services, Inc.

120 Tredegar Street

Richmond, VA 23219

VII. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without regard to their conflict of laws
provisions.

VIII. ENTIRE AGREEMENT. This Agreement, together with its exhibits, constitutes
the entire understanding and agreement of the parties with respect to its
subject matter, and effective upon the execution of this Agreement by the
respective parties hereof and thereto, any and all prior agreements,
understandings or representations with respect to this subject matter are hereby
terminated and cancelled in their entirety and are of no further force and
effect.

IX. WAIVER. No waiver by any party hereto of a breach of any provision of this
Agreement shall constitute a waiver of any preceding or succeeding breach of the
same or any other provision hereof.

X. ASSIGNMENT. This Agreement shall inure to the benefit of and shall be binding
upon the parties and their respective successors and assigns. No assignment of
this Agreement or any party’s rights, interests or obligations hereunder may be
made without the other party’s consent, which shall not be unreasonably
withheld, delayed or conditioned; provided, however, that, subject to the
requirements of applicable state and federal regulatory law, either party may
assign its rights, interests or obligations under this Agreement to an affiliate
as that term is defined in the 1935 Act, without the consent of the other party.

XI. SEVERABILITY. If any provision or provisions of this Agreement shall be held
to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

XII. EFFECTIVE DATE. This Agreement is effective as of January 1, 2003.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above mentioned.

 

DOMINION RESOURCES, INC. By   /s/    Steven A. Rogers   Steven A. Rogers   Vice
President and Controller

 

DOMINION RESOURCES SERVICES, INC. By   /s/    Mary C. Doswell   Mary C. Doswell
  President

 

4



--------------------------------------------------------------------------------

EXHIBIT I

DESCRIPTION OF SERVICES OFFERED BY DRS

UNDER THIS DRS SERVICES AGREEMENT

1. Accounting. Provide advice and assistance to Dominion Companies in accounting
matters, including the development of accounting practices, procedures and
controls, the maintenance of the general ledger and related subsidiary systems,
the preparation and analysis of financial reports, and the processing of certain
accounts such as accounts payable, accounts receivable, and payroll.

2. Auditing. Periodically audit the accounting records and other records
maintained by Dominion Companies and coordinate their examination, where
applicable, with that of independent public accountants. The audit staff will
report on their examination and submit recommendations, as appropriate, on
improving methods of internal control and accounting procedures.

3. Legal and Regulatory. Provide advice and assistance with respect to legal and
regulatory issues as well as regulatory compliance, including 1935 Act
authorizations and compliance and regulatory matters under other Federal and
State laws.

4. Information Technology, Electronic Transmission and Computer Services.
Provide the organization and resources for the operation of an information
technology function including the development, implementation and operation of a
centralized data processing facility and the management of a telecommunications
network. This function includes the central processing of computerized
applications and support of individual applications in Dominion Companies.
Develop, implement, and process those computerized applications for Dominion
Companies that can be economically best accomplished on a centralized basis.

5. Software Pooling. Accept from Dominion Companies ownership of and rights to
use, assign, license or sub-license all software owned, acquired or developed by
or for Dominion Companies which Dominion Companies can and do transfer or assign
to it. Preserve and protect the rights to all such software to the extent
reasonable and appropriate under the circumstances; license Dominion Companies,
on a non-exclusive, no-charge or at-cost basis, to use all software which DRS
has the right to sell, license or sub-license; and, at the relevant Dominion
Companies’ expense, permit Dominion Companies to enhance any such software and
license others to use all such software and enhancements to the extent that DRS
shall have the legal right to so permit.



--------------------------------------------------------------------------------

6. Employee Benefits/Pension Investment. Provide central accounting for employee
benefit and pension plans of Dominion Companies. Advise and assist Dominion
Companies in the administration of such plans and prepare and maintain records
of employee and company accounts under the said plans, together with such
statistical data and reports as are pertinent to the plans.

7. Human Resources. Advise and assist Dominion Companies in the formulation and
administration of human resources policies and programs relating to the relevant
Dominion Companies’ labor relations, personnel administration, training, wage
and salary administration and safety.

8. Operations. Advise and assist Dominion Companies in the study, planning,
engineering and construction of energy plant facilities of each Dominion Company
and of the Dominion Companies as a whole, and advise, assist and manage the
planning, engineering (including maps and records) and construction operations
of Dominion Companies. Develop long-range operational programs for all the
Dominion Companies and advise and assist each such Dominion Company in the
coordination of such programs with the programs of the other Dominion Companies.

9. Executive and Administrative. Advise and assist Dominion Companies in the
solution of major problems and in the formulation and execution of the general
plans and policies of Dominion Companies. Advise and assist Dominion Companies
as to operations, the issuance of securities, the preparation of filings arising
out of or required by the various Federal and State securities, business, public
utilities and corporation laws, the selection of executive and administrative
personnel, the representation of Dominion Companies before regulatory bodies,
proposals for capital expenditures, budgets, financing, acquisition and
disposition of properties, expansion of business, rate structures, public
relationships and other related matters.

10. Business and Operations Services. Advise and assist Dominion Companies in
all matters relating to operational capacity and the preparation and
coordination of operating studies. Manage Dominion Companies’ purchase,
movement, transfer and accounting of fuel and gas volumes. Compile and
communicate information relevant to company operation. Perform general business
and operations support services, including business, plant and facilities
operation, maintenance and management, travel, aviation, fleet and mail
services.

11. Exploration and Development. Advise and assist Dominion Companies in all
geological and exploration matters including the acquisition and surrender of
acreage and the development of underground storage facilities.

12. Risk Management. Advise and assist Dominion Companies in securing requisite
insurance, in the purchase and administration of all property, casualty and
marine insurance, in the settlement of insured claims and in providing risk
prevention advice.

 

2



--------------------------------------------------------------------------------

13. Marketing. Plan, formulate and implement marketing programs, as well as
provide associated marketing services to assist Dominion Companies with
improving customer satisfaction, load retention and shaping, growth of energy
sales and deliveries, energy conservation and efficiency. Assist Dominion
Companies in carrying out policies and programs for the development of plant
locations and of industrial, commercial and wholesale markets and assist with
community redevelopment and rehabilitation programs.

14. Medical. Direct and administer all medical and health activities of Dominion
Companies. Provide systems of physical examination for employment and other
purposes and direct and administer programs for the prevention of sickness.

15. Corporate Planning. Advise and assist Dominion Companies in the study and
planning of operations, budgets, economic forecasts, capital expenditures and
special projects.

16. Supply Chain. Advise and assist Dominion Companies in the procurement of
real and personal property, materials, supplies and services, conduct purchase
negotiations, prepare procurement agreements and administer programs of material
control.

17. Rates. Advise and assist Dominion Companies in the analysis of their rate
structure in the formulation of rate policies, and in the negotiation of large
contracts. Advise and assist Dominion Companies in proceedings before regulatory
bodies involving the rates and operations of Dominion Companies and of other
competitors where such rates and operations directly or indirectly affect
Dominion Companies.

18. Research. Investigate and conduct research into problems relating to
production, utilization, testing, manufacture, transmission, storage and
distribution of energy. Keep abreast of and evaluate for Dominion Companies all
research developments and programs of significance affecting Dominion Companies
and the energy industry, conduct research and development in promising areas and
advise and assist in the solution of technical problems arising out of Dominion
Companies’ operations.

19. Tax. Advise and assist Dominion Companies in the preparation of Federal and
other tax returns, and generally advise Dominion Companies as to any problems
involving taxes including the provision of due diligence in connection with
acquisitions.

20. Corporate Secretary. Provide all necessary functions required of a publicly
held corporation. Coordinate information and activities among shareholders, the
transfer agent, and Board of Directors. Provide direct services to security
holders. Prepare and file required annual and interim reports to shareholders
and the SEC. Conduct the annual meeting of shareholders and ensure proper
maintenance of corporate records.

21. Investor Relations. Provide fair and accurate analysis of Dominion and its
operating subsidiaries and its outlook within the financial community. Enhance
Dominion’s position in the energy industry. Balance and diversify shareholder
investment in Dominion

 

3



--------------------------------------------------------------------------------

through a wide range of activities. Provide feedback to Dominion and its
operating subsidiaries regarding investor concerns, trading and ownerships. Hold
periodic analysts meetings, and provide various operating data as requested or
required by investors.

22. Environmental Compliance. Provide consulting, cleanup, and other activities
as required by Dominion Companies to ensure full compliance with applicable
environmental statutes and regulations.

23. Customer Services. Provide services and systems dedicated to customer
service, including billing, remittance, credit, collections, customer relations,
call centers, energy conservation support and metering.

24. Energy Marketing. Provide services and systems dedicated to energy
marketing, including marketing and trading of energy commodities, and energy
price risk management and development of marketing and sales programs in
physical and financial markets.

25. Treasury/Finance. Provide services related to managing all administrative
activities associated with financing, including management of capital structure;
cash, credit and risk management activities; investment and commercial banking
relationships; oversight of decommissioning trust funds and general financing
activities.

26. External Affairs. Provide services in support of corporate strategies for
managing relationships with federal, state and local governments, agencies and
legislative bodies. Formulate and assist with public relations, advertising, and
external/internal communications programs and with the administration of
corporate contribution and community affairs programs.

 

4



--------------------------------------------------------------------------------

EXHIBIT II

SERVICES THE COMPANY AGREES TO RECEIVE FROM DRS

 

SERVICE        YES    NO

1.

 

Accounting

   X   

2.

 

Auditing

   X   

3.

 

Legal and Regulatory

   X   

4.

 

Information Technology, Electric Transmission and Computer Services

   X   

5.

 

Software Pooling

   X   

6.

 

Employee Benefits/Pension Investment

   X   

7.

 

Human Resources

   X   

8.

 

Operations

   X   

9.

 

Executive and Administrative

   X   

10.

 

Business and Operations Services

   X   

11.

 

Exploration and Development

   X   

12.

 

Risk Management

   X   

13.

 

Marketing

   X   

14.

 

Medical

   X   

15.

 

Corporate Planning

   X   

16.

 

Supply Chain

   X   

17.

 

Rates

   X   

18.

 

Research

   X   

19.

 

Tax

   X   

20.

 

Corporate Secretary

   X   

21.

 

Investor Relations

   X   

22.

 

Environmental Compliance

   X   

23.

 

Customer Services

   X   

24.

 

Energy Marketing

   X   

25.

 

Treasury/Finance

   X   

26.

 

External Affairs

   X   



--------------------------------------------------------------------------------

EXHIBIT III

METHODS OF ALLOCATION FOR DRS

DRS shall allocate costs among companies receiving service from it under this
and similar service contracts using the following methods:

 

I The costs of rendering service by DRS will include all costs of doing business
including interest on debt but excluding a return for the use of equity capital
for which no charge will be made to Dominion Companies.

 

II A. DRS will maintain a separate record of the expenses of each department.
The expenses of each department will include:

 

  1. those expenses that are directly attributable to such department, and

 

  2. an appropriate portion of those office and housekeeping expenses that are
not directly attributable to a department but which are necessary to the
operation of such department.

 

  B. Expenses of the department will include salaries and wages of employees,
rent and utilities, materials and supplies, depreciation, and all other expenses
attributable to the department. The expenses of a department will not include:

 

  1. those incremental out-of-pocket expenses that are incurred for the direct
benefit and convenience of an individual Dominion Company or group of Dominion
Companies,

 

  2. DRS overhead expenses that are attributable to maintaining the corporate
existence of DRS, and all other incidental overhead expenses including those
auditing fees, internal auditing department expenses and accounting department
expenses attributable to DRS.

 

  C. DRS will establish annual budgets for controlling the expenses of each
department and for determining estimated costs to be included in interim monthly
billing.

 

III A. Employees in each department will be divided into two groups:

 

  1. Group A will include those employees rendering service to Dominion
Companies, and



--------------------------------------------------------------------------------

  2. Group B will include those office and general service employees, such as
secretaries, file clerks and administrative assistants, who generally assist
employees in Group A or render other housekeeping services and who are not
engaged directly in rendering service to each Dominion Company or a group of
Dominion Companies.

 

  B. Expenses set forth in Section II. above will be separated to show:

 

  1. salaries and wages of Group A employees, and

 

  2. all other expenses of the department.

 

  C. There will be attributed to each dollar of a Group A employee’s salary or
wage, that percentage of all other expenses of such employee’s department (as
defined in B above), that such employee’s salary or wage is to the total Group A
salaries and wages of that department.

 

  D. Group A employees in each department will maintain a record of the time
they are employed in rendering service to each Dominion Company or group of
Dominion Companies. An hourly rate will be determined by dividing the total
expense attributable to a Group A employee as determined under subsection C
above by the productive hours reported by such employee.

 

IV The charge to the Dominion Company for a particular service will be
determined by multiplying the hours reported by Group A employees in rendering
such service to each Dominion Company by the hourly rates applicable to such
employees. When such employees render service to a group of Dominion Companies,
the charge to each Dominion Company will be determined by multiplying the hours
attributable to the Dominion Company under the allocation formulas set forth in
Section IX of this Exhibit by the hourly rates applicable to such employees.

 

V To the extent appropriate and practical, the foregoing computations of hourly
rates and charges may be determined for groups of employees within reasonable
salary range limits.

 

VI Those expenses of DRS that are not included in the annual expense of a
department under Section II. above will be charged to Dominion Companies
receiving service as follows:

 

  A. Incremental out-of-pocket costs incurred for the direct benefit and
convenience of a Dominion Company or group of Dominion Companies will be charged
directly to such Dominion Company or group of Dominion Companies. Such costs
incurred for a group of Dominion Companies will be allocated on the basis of an
appropriate formula.

 

2



--------------------------------------------------------------------------------

  B. DRS overhead expenses referred to in Section II above will be charged to
the Dominion Company either on the proportion of direct charges to that Dominion
Company or under the allocation formulas set forth in Section IX of this
Exhibit.

 

VII Notwithstanding the foregoing basis of determining cost allocations for
billing purposes, cost allocations for certain services involving machine
operations, production or service units, or facilities cost will be determined
on an appropriate basis established by DRS.

 

VIII Monthly bills will be issued for the services rendered to the Dominion
Company on an actual basis. However, if such actual information is not available
at the time of preparation of the monthly bill, estimates may be used. Estimates
will normally be predicated on service department budgets and estimated
productive hours of employees for the year. At the end of each quarter,
estimated figures will be revised and adjustments will be made in amounts billed
to give effect to such revision.

 

IX When Group A employees render services to a group of Dominion Companies, the
following formulas shall be used to allocate the time of such employees to the
individual Dominion Companies receiving such service:

 

  A. The Service Department or Function formulas to be used when employees
render services to all Dominion Companies participating in such service, for the
services indicated are set forth below.

 

Service Department

or Function

  

Basis of Allocation

Accounting:

  

Payroll Processing

   Number of employees on the previous December 31st.

Accounts Payable Processing

   Number of accounts payable documents processed during the preceding year
ended December 31st.

Fixed Assets Accounting

   Dominion Company fixed assets added, retired or transferred during the
preceding year ended December 31st.

Accounts Receivable Processing

   Number of payments processed during the preceding year ended December 31st.

Information Technology, Electronic Transmission, and Computer Services:

  

LDC/EDC Computer Applications

   Number of customers at the end of the preceding year ended December 31st.

Other Computer Applications

   Number of users or usage of specific computer systems at the end of the
preceding year ended December 31st.

 

3



--------------------------------------------------------------------------------

 

Service Department

or Function

  

Basis of Allocation

Network Computer Applications

   Number of network devices at the end of the preceding year ended December
31st.

Telecommunications Applications

   Number of telecommunications units at the end of the preceding year ended
December 31st

Employee Benefits/Pension Investment:

  

Employee Benefits/ Pension Investments

   The number of employee and annuitant accounts as of the preceding December
31st.

Human Resources:

  

Human Resources

   The number of employees as of the preceding December 31st.

Business and Operations Services:

  

Energy Services

   Energy sale and deliveries for the preceding year ended December 31st.

Facility Services

   Square footage of office space as of the preceding year ended December 31st.

Fleet Administration

   Number of vehicles as of the preceding December 31st

Security

   The number of employees as of the preceding December 31st.

Gas Supply

   Gas volumes purchased for each Dominion Company for the preceding year ended
December 31st.

Risk Management:

  

Risk Management

   Insurance premiums for the preceding year ended December 31st.

Marketing:

  

Shared Projects

   Annual marketing plan expenses for the preceding year ended December 31st.

Other Indirect Costs

   Total marketing direct and shared project costs billed to each Dominion
Company for the preceding year ended December 31st.

Medical:

  

Medical Services

   Number of employees on the previous December 31st.

 

4



--------------------------------------------------------------------------------

 

Corporate Planning:

  

Corporate Planning

   Total capitalization recorded at preceding December 31st.

Supply Chain:

  

Purchasing

   Dollar value of purchases for the preceding year ended December 31st.

Materials Management

   Material inventory assets as of the preceding year ended December 31st.

Tax:

  

Tax Accounting and Compliance

   The sum of the total income and total deductions as reported for Federal
Income Tax purposes on the last return filed.

Customer Services:

  

Customer Payment (Remittance) Processing

   Number of customer payments processed during the preceding year ended
December 31st.

Other Customer Services

   For metering, the number of gas or electric meters for the preceding year
ended December 31st; otherwise the number of customers for the preceding year
ended December 31st.

Treasury/ Finance:

  

Treasury and Cash Management

   Total capitalization recorded at preceding December 31st.

Rates

   Total regulated company operating expenses, excluding purchased gas expense,
purchased power expense (including fuel expense), other purchased products and
royalties, for the preceding year ended December 31st.

Research

   Gross revenues recorded during the preceding year ended December 31st.

 

5



--------------------------------------------------------------------------------

  B. Company Group Formulas to be used in the absence of a service department or
function formula or when service rendered by employees is for a different group
of Dominion Companies than those companies regularly participating in such
service:

 

Company Group    Basis of Allocation

All Dominion Companies (includes all Dominion Companies except DRS)

   Total operating expenses, excluding purchased gas expense, purchased power
expense (including fuel expense), other purchased products and royalties, for
the preceding year ended December 31st for the affected Dominion Companies.

 

  C. If the use of a basis of allocation would result in an inequity because of
a change in operations or organization, then DRS may adjust the basis to effect
an equitable distribution.

 

6